Exhibit 10.7

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE OR JURISDICTION
AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED
OR QUALIFIED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS THE
COMPANY RECEIVES AN OPINION, IN REASONABLY ACCEPTABLE FORM AND SCOPE, OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION, QUALIFICATION OR
OTHER SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS.

 

CRDENTIA CORP.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

(Expires June 30, 2013)

 

Warrant No. CV-2

 

525,000 Shares of Common Stock

 

FOR VALUE RECEIVED, subject to the provisions set forth below, the undersigned,
CRDENTIA CORP., a Delaware corporation (the “Company”), hereby certifies that
ComVest Capital, LLC, a Delaware limited liability company, or its registered
assigns (the “Holder”), is entitled to purchase from the Company up to five
hundred twenty-five thousand (525,000) fully paid and nonassessable shares (the
“Warrant Shares”) of the Company’s common stock, $.0001 par value per share (the
“Common Shares”), for cash at a price of $0.35 per share (the “Exercise Price”)
at any time and from time to time from and after the date hereof, and until
5:00 p.m. (Central time) on June 30, 2013 (the “Expiration Date”), upon
surrender to the Company at its principal office (or at such other location as
the Company may advise the Holder in writing) of this Warrant properly endorsed
with the Notice of Exercise attached hereto duly filled in and signed and, if
applicable, upon payment in cash or by check of the aggregate Exercise Price for
the number of shares for which this Warrant is being exercised determined in
accordance with the provisions hereof.  The Exercise Price and the number of
shares purchasable hereunder are subject to adjustment as provided in Section 3
of this Warrant.

 

This Warrant is issued pursuant to that certain Amended and Restated Term Loan
Agreement dated as of June 30, 2008 by and between ComVest Capital, LLC and the
Company (the “Loan Agreement”).

 

1.                                      Exercise of Warrant.

 

1.1.                            Exercise.  This Warrant shall be exercisable at
any time and from time to time from the date hereof until the Expiration Date,
and this Warrant shall expire on the Expiration Date.  Upon exercise of this
Warrant, the Exercise Price shall be payable in cash or by check.  This Warrant
may be exercised in whole or in part so long as any exercise in part hereof
would not involve the issuance of fractional Warrant Shares or the payment of
fractional cents.  If exercised in part, the Company shall deliver to the Holder
a new Warrant, identical in form to

 

--------------------------------------------------------------------------------


 

this Warrant, in the name of the Holder, evidencing the right to purchase the
number of Warrant Shares as to which this Warrant has not been exercised, which
new Warrant shall be signed by an appropriate officer of the Company.  The term
“Warrant” as used herein shall include any subsequent Warrant issued as provided
herein.

 

1.2.                            Exercise Procedures; Delivery of Certificate. 
Upon surrender of this Warrant with a duly executed Notice of Exercise in the
form of Annex A attached hereto, together with payment of the Exercise Price for
the Warrant Shares purchased, at the Company’s principal executive offices (the
“Designated Office”), the Holder shall be entitled to receive a certificate or
certificates for the Warrant Shares so purchased.  The Company agrees that the
Warrant Shares shall be deemed to have been issued to the Holder as of the close
of business on the date on which this Warrant shall have been surrendered
together with the Notice of Exercise and payment for such Warrant Shares.

 

1.3.                            Cashless Exercise.  Anything elsewhere contained
herein to the contrary notwithstanding, in lieu of payment of the Exercise
Price, a Holder may exercise this Warrant, in whole or in part, by presentation
and surrender of this Warrant to the Company, together with a Cashless Exercise
Form in the form attached hereto as Annex B (or a reasonable facsimile thereof)
duly executed (a “Cashless Exercise”).  Such presentation and surrender shall be
deemed a waiver of the Holder’s obligation to pay all or any portion of the
Exercise Price, as the case may be.  In the event of a Cashless Exercise, the
Holder shall exchange this Warrant for that number of Common Shares determined
by multiplying the number of Common Shares for which this Warrant is being
exercised by a fraction, (a) the numerator of which shall be the difference
between (i) the then current market price per Common Share, and (ii) the
Exercise Price, and (b) the denominator of which shall be the then current
market price per Common Share.  For purposes of any computation under this
Section l.3, the then current market price per Common Share at any date shall be
deemed to be the average of the daily trading price for the ten (10) consecutive
trading days immediately prior to the Cashless Exercise.  If, during such
measuring period, there shall occur any event which gives rise to any adjustment
of the Exercise Price, then a corresponding adjustment shall be made with
respect to the closing prices of the Common Shares for the days prior to the
Effective Date of such adjustment event.  As used herein, the term “trading
price” on any relevant date means (A) if the Common Stock is listed for trading
on the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Market, or the NASDAQ Global Select Market, the closing sale price (or, if no
closing sale price is reported, the last reported sale price) of the Common
Stock (regular way), or (B) if the Common Stock is not so listed but quotations
for the Common Stock are reported on the OTC Bulletin Board, the most recent
closing price as reported on the OTC Bulletin Board.

 

1.4.                              Holder’s Put Options.  (a)  In the event that
and at such time as the Company or any of its stockholders enters into a binding
agreement with respect to any Sale (as such term is defined in the Loan
Agreement) or enters into any underwriting agreement or files any registration
statement in respect of a public offering of Common Shares registered with the
Securities and Exchange Commission (a “Public Offering”), or (if sooner) on that
date which is thirty (30) days prior to any payment or required payment in full
of the Obligations (as such term is defined in the Loan Agreement), the Company
shall, in addition to any notice required under the Loan Agreement or the
Registration Rights Agreement (as such term is defined in the Loan Agreement),
give written notice to the Holder (or, if applicable, the holder of the Warrant

 

2

--------------------------------------------------------------------------------


 

Shares) setting forth in reasonable detail the circumstances and material terms
of the subject Sale agreement, Public Offering agreement, underwriting
agreement, or registration statement, or the pendency of such payment (as the
case may be).  Subject to and in accordance with the provisions of this
Section 1.4, the Holder shall have the right and option (the “Initial Put
Option”), exercisable at any time (i) prior to the date of consummation of the
proposed Sale or Public Offering or such payment in full (as set forth in the
Company’s notice hereunder), (ii) prior to the Term Notes Maturity Date (as such
term is defined in the Loan Agreement), or (iii) upon the occurrence and during
the continuance of an Event of Default (as such term is defined in the Loan
Agreement) or any other event or circumstance which causes, effects or requires
any payment in full under the Loan Agreement (each, a “Triggering Event”), to
require the Company to redeem and purchase, for a cash purchase price of
$420,000 (the “Initial Option Purchase Price”), 80% of this Warrant (or, if
applicable, 80% of the Warrant Shares) from the Holder (which term, for purposes
of this Section 1.4, shall include each holder of Warrant Shares).  The Option
Purchase Price shall be payable simultaneously with the consummation of the
Triggering Event and the payment of the other Obligations under the Loan
Agreement.  In addition, if the Initial Put Option is not exercised, the Holder
shall have the further right and option, exercisable upon thirty (30) days’
written notice to the Company given at any time during the period from (A) the
earlier of the lapse or expiration of the Initial Put Option or March 1, 2011
through (B) June 30, 2012, to require the Company to redeem and purchase 80% of
this Warrant (or, if applicable, 80% of the Warrant Shares) for a cash purchase
price of $516,000; and if such option is not exercised, the Holder shall have
the further right and option, exercisable upon thirty (30) days’ written notice
to the Company given at any time from July 1, 2012 through June 30, 2013, to
require the Company to redeem and purchase 80% of this Warrant (or, if
applicable, 80% of the Warrant Shares) for a cash purchase of $635,000; and such
options, together with the Initial Put Option, are each referred to herein as a
“Put Option”, and the respective purchase prices applicable to such additional
Put Options, together with the Initial Option Purchase Price, are each referred
to herein as an “Option Purchase Price”.

 

(b)                                 Each Put Option shall be exercisable at any
time within the applicable time frame provided in Section 1.4(a) above, by the
Holder providing a completed Put Option exercise form in the form attached
hereto as Annex C (or a reasonable facsimile thereof) duly executed, to the
Company at the Designated Office.  Upon payment of the applicable Option
Purchase Price by the Company to the Holder, the Holder shall surrender this
Warrant (or the certificate(s) representing the Warrant Shares, as applicable)
to the Company, against delivery to the Holder of a replacement Warrant (or
certificate(s) representing Warrant Shares, as applicable) representing the
portion of this Warrant or the Warrant Shares (as applicable) not purchased by
the Company hereunder.

 

(c)                                  In the event that any proposed Sale or
Public Offering which gave rise to the exercise of the Initial Put Option is
abandoned or is not consummated for any reason or for no reason, then such
exercise of the Initial Put Option shall be null and void ab initio, and (i) the
Initial Put Option shall thereafter be applicable and exercisable in connection
with any subsequent proposed Sale or Public Offering, or any other Triggering
Event, in accordance with this Section 1.4, and (ii) the further Put Options
provided in the last sentence of Section 1.4(b) above shall remain unimpaired.

 

3

--------------------------------------------------------------------------------


 

2.                                      Transfer; Issuance of Stock
Certificates; Restrictive Legends.

 

2.1.                            Transfer.  Each transfer of this Warrant and all
rights hereunder, in whole or in part, shall be registered on the books of the
Company to be maintained for such purpose, upon surrender of this Warrant at the
Designated Office, together with a written assignment of this Warrant in the
form of Annex C attached hereto duly executed by the Holder or its agent or
attorney.  Upon such surrender and delivery, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, if any.  A Warrant may be exercised by the new Holder for the purchase
of Warrant Shares without having a new Warrant issued.  Prior to due presentment
for registration of transfer thereof, the Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof (notwithstanding
any notations of ownership or writing thereon made by anyone other than a duly
authorized officer of the Company) for all purposes and shall not be affected by
any notice to the contrary.  All Warrants issued upon any assignment of Warrants
shall be the valid obligations of the Company, evidencing the same rights and
entitled to the same benefits as the Warrants surrendered upon such registration
of transfer or exchange.  The foregoing notwithstanding, no portion of this
Warrant shall be transferred or assigned (except to an affiliate of ComVest
Capital, LLC) prior to the Commencement Date.

 

2.2.                            Stock Certificates.  Certificates for the
Warrant Shares shall be delivered to the Holder within five (5) business days
after the rights represented by this Warrant shall have been exercised pursuant
to Section 1, and a new Warrant representing the right to purchase the Common
Shares, if any, with respect to which this Warrant shall not then have been
exercised shall also be issued to the Holder within such time.  The issuance of
certificates for Warrant Shares upon the exercise of this Warrant shall be made
without charge to the Holder hereof including, without limitation, any
documentary, stamp or similar tax that may be payable in respect thereof;
provided, however, that the Company shall not be required to pay any income tax
to which the Holder hereof may be subject in connection with the issuance of
this Warrant or the Warrant Shares.

 

2.3.                            Restrictive Legend. Except as otherwise provided
in this Section 2, each certificate for Warrant Shares initially issued upon the
exercise of this Warrant and each certificate for Warrant Shares issued to any
subsequent transferee of any such certificate, shall be stamped or otherwise
imprinted with a legend in substantially the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION IN FORM AND FROM COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

Notwithstanding the foregoing, the legend requirement of this Section 2.3 shall
terminate as to any particular Warrant Shares when (i) such Warrant Shares are
transferred pursuant to an

 

4

--------------------------------------------------------------------------------


 

effective resale registration statement, as contemplated in the Amended and
Restated Registration Rights Agreement between the Company and the Holder dated
as of June 30, 2008, or (ii) the Company shall have received from the Holder
thereof an opinion of counsel in form and substance reasonably acceptable to the
Company that such legend is not required in order to ensure compliance with the
Securities Act.  Whenever the restrictions imposed by this Section 2.3 shall
terminate, the Holder or subsequent transferee, as the case may be, shall be
entitled to receive from the Company without cost to such Holder or transferee a
certificate for the Warrant Shares without such restrictive legend.

 

3.                                      Adjustment of Number of Shares; Exercise
Price; Nature of Securities Issuable Upon Exercise of Warrants.

 

3.1.                            Exercise Price; Adjustment of Number of Shares. 
The Exercise Price and the number of shares purchasable hereunder shall be
subject to adjustment from time to time as hereinafter provided; provided,
however, that, notwithstanding the below, in no case shall the Exercise Price be
reduced to below the par value per share of the class of stock for which this
Warrant is exercisable at such time.

 

3.2.                            Adjustments Upon Distribution, Subdivision or
Combination.  If the Company, at any time or from time to time after the
issuance of this Warrant, shall (a) make a dividend or distribution on its
Common Shares payable in Common Shares, (b) subdivide or reclassify the
outstanding Common Shares into a greater number of shares, or (c) combine or
reclassify the outstanding Common Shares into a smaller number of shares, the
Exercise Price in effect at that time and the number of Warrant Shares into
which the Warrant is exercisable at that time shall be proportionately adjusted
effective as of the record date for the dividend or distribution or the
effective date of the subdivision, combination or reclassification.

 

3.3.                            Adjustment Upon Other Distributions.  If the
Company, at any time or from time to time after the issuance of this Warrant,
makes a distribution to the holders of Common Shares which is payable in cash,
securities of the Company other than Common Shares or any other property, then,
in each such event, provision shall be made so that the Holder shall receive
upon exercise of this Warrant, in addition to the number of Warrant Shares, the
amount of such cash, securities or other property which would have been received
if the portion of the Warrant so exercised had been exercised for Warrant Shares
on the date of such event, subject to adjustments subsequent to the date of such
event with respect to any such distributed securities which shall be on terms as
nearly equivalent as practicable to the adjustments provided in this Section 3
and all other adjustments under this Section 3.

 

3.4.                            Adjustment Upon Merger, Consolidation or
Exchange.  If at any time or from time to time after the issuance of this
Warrant there occurs any merger, consolidation, arrangement or statutory share
exchange of the Company with or into any other person or company, then, in each
such event, provision shall be made so that the Holder shall receive upon
exercise of this Warrant the kind and amount of shares and other securities and
property (including cash) which would have been received upon such merger,
consolidation, arrangement or statutory share exchange by the Holder if the
portion of this Warrant so exercised had been exercised for Warrant Shares
immediately prior to such merger, consolidation, arrangement or statutory share
exchange, subject to adjustments for events subsequent to the effective date of

 

5

--------------------------------------------------------------------------------


 

such merger, consolidation, arrangement or statutory share exchange with respect
to such shares and other securities which shall be on terms as nearly equivalent
as practicable to the adjustments provided in this Section 3 and all other
adjustments under this Section 3.

 

3.5.                            Adjustments for Recapitalization or
Reclassification.  If, at any time or from time to time after the issuance of
this Warrant, the Warrant Shares issuable upon exercise of this Warrant are
changed into the same or a different number of securities of any class of the
Company, whether by recapitalization, reclassification or otherwise (other than
a merger, consolidation, arrangement or statutory share exchange provided for
elsewhere in this Section 3), then, in each such event, provision shall be made
so that the Holder shall receive upon exercise of this Warrant the kind and
amount of securities or other property which would have been received in
connection with such recapitalization, reclassification or other change by the
Holder if the portion of this Warrant so exercised had been exercised
immediately prior to such recapitalization, reclassification or change, subject
to adjustments for events subsequent to the effective date of such
recapitalization, reclassification or other change with respect to such
securities which shall be on terms as nearly equivalent as practicable to the
adjustments provided in this Section 3 and all other adjustments under this
Section 3.

 

3.6                               Adjustment Upon Certain Issuances of Common
Stock.

 

(a)                                  If the Company, at any time or from time to
time, issues or sells any Additional Shares of Common Stock (as defined below),
other than as provided in the foregoing subsections of this Section 3, for a
price per share (which, in the case of options, warrants, convertible securities
or other rights, includes the amounts paid therefor plus the exercise price,
conversion price or other such amounts payable thereunder) that is less than the
Exercise Price then in effect, then and in each such case, the then applicable
Exercise Price shall automatically be reduced as of the opening of business on
the date of such issue or sale, to a price determined by multiplying the
Exercise Price then in effect by a fraction (i) the numerator of which shall be
(A) the number of Common Shares deemed outstanding (as determined below)
immediately prior to such issue or sale, plus (B) the number of Common Shares
which the aggregate consideration received by the Company for the total number
of Additional Shares of Common Stock so issued would purchase at such Exercise
Price, and (ii) the denominator of which shall be the number of Common Shares
deemed outstanding (as defined below) immediately prior to such issue or sale
plus the total number of Additional Shares of Common Stock so issued; provided,
however, that upon the expiration or other termination of options, warrants or
other rights to purchase or acquire Common Shares which triggered any adjustment
under this Section 3.6, and upon the expiration or termination of the right to
convert or exchange convertible or exchangeable securities (whether by reason of
redemption or otherwise) which triggered any adjustment under this Section 3.6,
if any thereof shall not have been exercised, converted or exchanged, as
applicable, the number of Common Shares deemed to be outstanding pursuant to
this Section 3.6(a) shall be reduced by the number of shares as to which
options, warrants, and rights to purchase or acquire Common Shares shall have
expired or terminated unexercised, and as to which conversion or exchange rights
shall have expired or terminated unexercised, and such number of shares shall no
longer be deemed to be outstanding; and the Exercise Price then in effect shall
forthwith be readjusted and thereafter be the price that it would have been had
adjustment been made on the basis of the issuance only of the Common Shares
actually issued.  For purposes of the preceding sentence, the number of Common
Shares deemed

 

6

--------------------------------------------------------------------------------


 

to be outstanding as of a given date shall be the sum of (x) the number of
Common Shares actually outstanding, (y) the number of Common Shares for which
this Warrant could be exercised on the day immediately preceding the given date,
and (z) the number of Common Shares which could be obtained through the exercise
or conversion of all other rights, options and convertible securities
outstanding on the day immediately preceding the given date.  “Additional Shares
of Common Stock” shall mean all Common Shares, and all options, warrants,
convertible securities or other rights to purchase or acquire Common Shares,
issued by the Company other than (i) Common Shares issued pursuant to the
exercise of options, warrants or convertible securities outstanding on June 30,
2008 (including, without limitation, this Warrant) (without giving effect to any
voluntary reduction of the exercise price or conversion price thereunder), or
hereafter issued from time to time pursuant to and in accordance with stock
purchase or stock option plans as in effect on June 30, 2008, and (ii) Common
Shares and/or options, warrants or other Common Share purchase rights for up to
an aggregate of 5,000,000 Common Shares (such number to be subject to adjustment
in accordance with Section 3.2 above), where such shares, options, warrants or
other rights are issued both (A) at prices or with exercise prices per Common
Share at or above the then-current fair market value of a Common Share, as
determined in good faith by the Board of Directors of the Company or the
Compensation Committee thereof, and (B) to employees, officers or directors of,
or consultants to, or acquisition targets of, the Company or any subsidiary
pursuant to stock purchase or stock option plans or other arrangements that are
approved by the Company’s Board of Directors or the Compensation Committee
thereof, and/or by the Company’s stockholders.

 

(b)                                 In the event that the exercise price,
conversion price, purchase price or other price at which Common Shares are
purchasable pursuant to any options, warrants, convertible securities or other
rights to purchase or acquire Common Shares is reduced at any time or from time
to time (other than under or by reason of provisions designed to protect against
dilution), then, upon such reduction becoming effective, the Exercise Price then
in effect hereunder shall forthwith be decreased to such Exercise Price as would
have been obtained had the adjustments made and required under this Section 3.6
upon the issuance of such options, warrants, convertible securities or other
rights been made upon the basis of (and the total consideration received
therefor) (i) the issuance of the number of Common Shares theretofore actually
delivered upon the exercise, conversion or exchange of such options, warrants,
convertible securities or other rights, (ii) the issuance of all of the Common
Shares and all other options, warrants, convertible securities and other rights
to purchase or acquire Common Shares issued after the issuance of the modified
options, warrants, convertible securities or other rights, and (iii) the
original issuance at the time of the reduction of any such options, warrants,
convertible securities or other rights then still outstanding.

 

(c)                                  In no event shall an adjustment under this
Section 3.6 be made if it would result in an increase in the then applicable
Exercise Price.

 

3.7.                            Certificate of Adjustment.  Whenever the
Exercise Price and/or the number of Warrant Shares receivable upon exercise of
this Warrant is adjusted, the Company shall promptly deliver to the Holder a
certificate of adjustment, setting forth the Exercise Price and/or Warrant
Shares issuable after adjustment, a brief statement of the facts requiring the
adjustment and the computation by which the adjustment was made.  The
certificate of adjustment shall be prima facie evidence of the correctness of
the adjustment.

 

7

--------------------------------------------------------------------------------


 

3.8.                            Successive Adjustments.  The provisions of this
Section 3 shall be applicable successively to each event described herein which
may occur subsequent to the issuance of this Warrant and prior to the exercise
in full of this Warrant.

 

3.9.                            No Impairment.  The Company will not, by
amendment of its incorporation documents or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder.  Without limitation
of the foregoing, the Company shall not take any action which would cause the
par value of the Common Shares to exceed the then-effective Exercise Price.

 

4.                                      Registration; Exchange and Replacement
of Warrant; Reservation of Shares.  The Company shall keep at the Designated
Office a register in which the Company shall provide for the registration,
transfer and exchange of this Warrant.  The Company shall not at any time,
except upon the dissolution, liquidation or winding-up of the Company, close
such register so as to result in preventing or delaying the exercise or transfer
of this Warrant.

 

The Company may deem and treat the person in whose name this Warrant is
registered as the Holder and owner hereof for all purposes and shall not be
affected by any notice to the contrary, until presentation of this Warrant for
registration or transfer as provided in this Section 4.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and (in case of loss,
theft or destruction) of the Holder’s indemnity in form satisfactory to the
Company, and (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will (in the absence of notice to the Company that the
Warrant has been acquired by a bona fide purchaser) make and deliver a new
Warrant of like tenor in lieu of this Warrant, without requiring the posting of
any bond or the giving of any security.

 

The Company shall at all times reserve and keep available out of its authorized
shares of capital stock, solely for the purpose of issuance upon the exercise of
this Warrant, such number of Common Shares as shall be issuable upon the
exercise hereof.  The Company covenants and agrees that, upon exercise of this
Warrant and payment of the Exercise Price therefor, if applicable, all Warrant
Shares issuable upon such exercise shall be duly and validly authorized and
issued, fully paid and nonassessable.

 

5.                                      Investment Representations.  The Holder,
by accepting this Warrant, covenants and agrees that, at the time of exercise of
this Warrant, if the Warrant Shares shall not then be the subject of an
effective registration statement under the Act, the securities acquired by the
Holder upon exercise hereof are for the account of the Holder or are being
acquired for its own account for investment and are not acquired with a view to,
or for sale in connection with, any distribution thereof (or any portion
thereof) and with no present intention (at such time) of offering and
distributing such securities (or any portion thereof), except in compliance with
applicable federal and state securities laws.

 

8

--------------------------------------------------------------------------------


 

6.                                      Fractional Warrants and Fractional
Shares.  If the number of Warrant Shares purchasable upon the exercise of this
Warrant is adjusted pursuant to Section 3 hereof, the Company shall nevertheless
not be required to issue fractions of shares upon exercise of this Warrant or
otherwise, or to distribute certificates that evidence fractional shares.  With
respect to any fraction of a share called for upon any exercise hereof, the
Company shall pay to the Holder an amount in cash equal to such fraction
multiplied by the current market value of a Common Share (determined in
accordance with the last sentence of Section 1.3 above).

 

7.                                      Warrant Holders Not Deemed
Stockholders.  No Holder of this Warrant shall, as such, be entitled to vote or
to receive dividends (except to the extent provided in Section 3.2 above) or be
deemed the holder of Warrant Shares that may at any time be issuable upon
exercise of this Warrant, nor shall anything contained herein be construed to
confer upon the Holder of this Warrant, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issue or reclassification of stock, change of par value or change of stock to no
par value, consolidation, merger or conveyance or otherwise), or to receive
notice of meetings, or subscription rights, until such Holder shall have
exercised this Warrant and been issued Warrant Shares or deemed to have been
issued Warrant Shares in accordance with the provisions hereof.

 

8.                                      Notices.  Any notice which is required
to be given by this Warrant must be in writing, and shall be given or served,
unless otherwise expressly provided herein, by depositing the same in the United
States Mail, postpaid and certified and addressed to the party to be notified,
with return receipt requested, or by delivering the same by courier or in person
to such party (or, if the party or parties to be notified be incorporated, to an
officer of such party).  Notice deposited in the mail, postpaid and certified
with return receipt requested, shall be deemed received and effective upon the
deposit in a proper United States depository.  Notice given in any other manner
shall be effective only if and when received by the party to be notified.  For
the purposes of notice, the addresses of the parties for the receipt of notice
hereunder are:

 

 

If to the Company:

 

 

Crdentia Corp.

 

 

5001 LBJ Freeway, Suite 850

 

 

Dallas, TX  75244

 

 

Attention: James TerBeest

 

 

Telephone: (972) 850-0780

 

 

Fax No.: (972) 392-2722

 

 

 

 

 

If to the Holder:

 

 

ComVest Capital, LLC

 

 

One North Clematis, Suite 300

 

 

West Palm Beach, Florida  33401

 

 

Attention: Chief Financial Officer

 

 

Telephone:  (561) 868-6074

 

 

Fax No.:   (212) 829-5986

 

 

9

--------------------------------------------------------------------------------


 

Any party shall have the right from time to time, and at any time, to change its
address for the receipt of notice by giving at least five (5) days’ prior
written notice of the change of its address to the other parties in the manner
specified herein.

 

9.                                      Successors.  All the covenants,
agreements, representations and warranties contained in this Warrant shall bind
the parties hereto and their respective heirs, executors, administrators,
distributees, successors, assigns and transferees.

 

10.                               Law Governing.  THIS WARRANT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

 

11.                               Entire Agreement; Amendments and Waivers. 
This Warrant, together with the Registration Rights Agreement of even date
herewith executed by the Company for the benefit of the Holder, sets forth the
entire understanding of the parties with respect to the subject matter hereof. 
The failure of any party to seek redress for the violation or to insist upon the
strict performance of any term of this Warrant shall not constitute a waiver of
such term and such party shall be entitled to enforce such term without regard
to such forbearance.  This Warrant may be amended, and any breach of or
compliance with any covenant, agreement, warranty or representation may be
waived, only if the Company has obtained the written consent or written waiver
of the Holder, and then such consent or waiver shall be effective only in the
specific instance and for the specific purpose for which given.

 

12.                               Severability; Headings.  If any term of this
Warrant as applied to any person or to any circumstance is prohibited, void,
invalid or unenforceable in any jurisdiction, such term shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity
without in any way affecting any other term of this Warrant or affecting the
validity or enforceability of this Warrant or of such provision in any other
jurisdiction.  The Section headings in this Warrant have been inserted for
purposes of convenience only and shall have no substantive effect.

 

[The remainder of this page is intentionally blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the            day of July, 2008.

 

 

CRDENTIA CORP.

 

 

 

 

 

By:

/s/ John B. Kaiser

 

 

Name: John B. Kaiser

 

 

Title: Chief Executive Officer

 

11

--------------------------------------------------------------------------------


 

ANNEX A

 

NOTICE OF EXERCISE

 

(To be executed upon partial or full
exercise of the within Warrant)

 

The undersigned hereby irrevocably elects to exercise the right to purchase
                     shares of Common Stock of Crdentia Corp. covered by the
within Warrant according to the conditions hereof and herewith makes payment of
the Exercise Price of such shares in full in the amount of
$                            .

 

 

By:

 

 

 

(Signature of Registered Holder)

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX B

 

CASHLESS EXERCISE FORM

 

(To be executed upon partial or full

exercise of Warrants pursuant to Section 1.3 of the Warrant)

 

The undersigned hereby irrevocably elects to surrender                         
shares of Common Stock of Crdentia Corp. purchasable under the Warrant for
                   shares of Common Stock issuable in exchange therefor pursuant
to the Cashless Exercise provisions of the within Warrant, as provided for in
Section 1.3 of such Warrant.

 

Please issue a certificate or certificates for such Common Stock in the name of,
and pay cash for fractional shares in the name of:

 

(Please print name, address, and social security number/tax identification
number:)

 

and, if said number of shares of Common Stock shall not be all the shares of
Common Stock purchasable thereunder, that a new Warrant for the balance
remaining of the shares of Common Stock purchasable under the within Warrants be
registered in the name of the undersigned Holder or its transferee as below
indicated and delivered to the address stated below.

 

Dated:

 

 

 

Name of Warrant Holder or transferee:

 

 

(Please print)

 

Address:

 

 

Signature:

 

 

NOTICE:                The signature on this form must correspond with the name
as written upon the face of this Warrant in every particular, without alteration
or enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

PUT OPTION EXERCISE FORM

 

(To be executed upon exercise of the Put Option

pursuant to Section 1.4 of the Warrant)

 

The undersigned hereby irrevocably elects to require Crdentia Corp. to purchase
80% of the Warrant No. CV-2 pursuant to the Put Option provisions of the within
Warrant, as provided for in Section 1.4 of such Warrant.

 

Please send cash in the amount of the Option Purchase Price by wire transfer of
immediately available funds to:

 

(Please print name, address, and social security number/tax identification
number:)

 

Wire transfer instructions:

 

(insert wire instructions)

 

 

Dated:

 

 

 

Name of Warrant Holder or transferee:

 

 

(Please print)

 

Address:

 

 

Signature:

 

 

NOTICE:                The signature on this form must correspond with the name
as written upon the face of this Warrant in every particular, without alteration
or enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:

 

Name and Address of Assignee

 

No. of Shares of
Common Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint
                                               attorney-in-fact to register such
transfer onto the books of Crdentia Corp. maintained for the purpose, with full
power of substitution in the premises.

 

Dated:

 

 

Print Name:

 

 

 

 

Signature:

 

 

 

 

Witness:

 

 

NOTICE:                The signature on this assignment must correspond with the
name as written upon the face of this Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------